   Case 1:20-cv-01699-RGA Document 9 Filed 01/07/21 Page 1 of 1 PageID #: 43
                                                                                      WILMINGTON
                                                                                     RODNEY SQUARE

                                                                                         NEW YORK
                                                                                 ROCKEFELLER CENTER

                                                                                      Robert M. Vrana
                                                                                        P 302.571.6726
                                                                                        F 302.576.3741
                                                                                      rvrana@ycst.com

                                         January 7, 2021


VIA CM/ECF

The Honorable Richard G. Andrews
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3555

               Re:    Talkdesk, Inc. v. Mitel Networks (International) Ltd.,
                      C.A. No. 20-1699-RGA

Dear Judge Andrews:

               Pursuant to the Court’s January 5, 2021 Order Setting Rule 16(b) Telephone
Conference, Plaintiff hereby provides the following dial-in information for the scheduling
conference to be held on Thursday January 21, 2021 at 2:00 p.m.:

               Dial-in: 800-901-0296
               Passcode: 302-571-6726

               Should Your Honor have any questions or concerns regarding the foregoing,
counsel are available at the Court’s convenience.

                                                     Respectfully,

                                                     /s/ Robert M. Vrana

                                                     Robert M. Vrana (No. 5666)

cc: All counsel of record (by CM/ECF)


25483021




                          Young Conaway Stargatt & Taylor, LLP
                 Rodney Square | 1000 North King Street | Wilmington, DE 19801
                   P 302.571.6600 F 302.571.1253 YoungConaway.com
